Citation Nr: 1613980	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to March 1964. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In June 2008, the Veteran filed service connection claims for bilateral hearing loss and tinnitus that were denied in a December 2008 rating decision, of which he did not perfect an appeal.  In October 2013, he petitioned VA to reopen these claims, and in the August 2013 rating decision, the RO thus characterized the issues as claims to reopen previously denied service connection claims.  However, at the time of the Veteran's March 2016 Board hearing, pertinent service treatment records, which had existed but not previously been associated with the claims file, were received by VA.  Thus, the Board is reconsidering the Veteran's original June 2008 service connection claims.  See 38 C.F.R. § 3.156(c)(1).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As reflected in his March 2016 testimony before the Board, the Veteran asserts that his duties during service close to a flight line exposed him to extremely loud jet engine noise, and that his claimed hearing problems began during this time.  

VA attempted to obtain the Veteran's service treatment records, but an October 2008 statement from the National Archives and Records Administration reflects that it was not in possession of the Veteran's records, and that they may have been destroyed in a 1973 fire.  As a result, in October 2008, the RO made a "Formal Finding on the Unavailability of Service Treatment Records and Service Verification" regarding the Veteran's service records.   

Nonetheless, the Veteran was provided a VA audiological examination in June 2010.  While bilateral hearing loss and tinnitus were diagnosed, the examiner opined that it was unlikely that either was related to the Veteran's reported history of military noise exposure.  The examiner reasoned that, while aircraft noise may have been perceived to have been very loud in that setting, it would not have been capable of causing permanent auditory damage, particularly given the limited time of exposure and his use of hearing protection and, therefore, the assertion that his hearing loss and tinnitus were the result of such exposure was simply implausible. 

However, at the time of his March 2016 Board hearing, the Veteran submitted service treatment records from his period of service, which, he testified, he received from the National Archives and Records Administration.  Such records include a May 1963 enlistment examination, which contains hearing test results showing audiological thresholds at 500, 1000, 2000, and 4000 Hertz to be, in decibels, 10, 10, 15, and 25 in the right ear, and 10 each in the left ear.  They also include a February 1964 separation examination, which contains hearing test results showing audiological thresholds at 500, 1000, 2000, 3000, and 4000 Hertz to be, in decibels, 20, 20, 25, 30, and 10 in the right ear, and 20, 10, 25, 45, and 10 in the left ear; there was a notation of "Audiometric hearing loss, bilateral, moderate." 

In light of these newly associated service treatment records reflecting a substantial worsening in most audiometry test results from the time of his enlistment to the time of his separation from service, as well as a notation of bilateral hearing loss, VA should again attempt to obtain the Veteran's complete service treatment records and afford him another medical examination and opinion. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Again attempt to obtain the Veteran's complete service treatment records from all appropriate sources, including those from the National Archives and Records Administration.

2.  Then, schedule the Veteran for an appropriate VA examination.  After reviewing the claims file and a copy of this Remand, to include May 1963 enlistment examination report and February 1964 separation examination report, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any hearing loss and/or tinnitus was incurred during, was the result of, or is otherwise related to his service from June 1963 to March 1964, to include in-service noise exposure.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




